In re Allstate Insurance Company;—Defendant; Applying for Writ of Mandamus and/or Writ of Prohibition, Parish of E. Baton Rouge, 19th Judicial District Court Div. H, No. 455,370; to the Court of Appeal, First Circuit, No. 2000-CW-2872.
Granted. Relator is entitled to obtain production of the requested records, subject to the provision that any personal information which would identify the patient be redacted from the records prior to production. See Speer v. Whitecloud, 99-1879 (La.10/15/99) 744 So.2d 1283. Accordingly, the judgment of the court of appeal is reversed, and the judgment of the trial court denying the motion for protective order and motion to quash is reinstated. Case remanded to the trial court for further proceedings.
JOHNSON, J., would deny the writ.
KNOLL, J., would deny the writ.